 


109 HRES 638 IH: Congratulating Bill Gates, Melinda Gates, and Bono for being named time Magazine’s 2005 Person of the Year.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 638 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Ms. Waters submitted the following resolution; which was referred to the  Committee on Government Reform 
 
RESOLUTION 
Congratulating Bill Gates, Melinda Gates, and Bono for being named time Magazine’s 2005 Person of the Year. 
  
Whereas Bill Gates was born in Seattle, Washington; 
Whereas, in 1977, he co-founded Microsoft with Paul Allen; 
Whereas, by the late 1990s, Bill Gates had become one of the world’s most successful computer engineers and entrepreneurs while in the process becoming one of the wealthiest men in the world; 
Whereas Melinda French was born and raised in Dallas, Texas; 
Whereas Melinda French earned Bachelor Degrees in Computer Science and Economics from Duke University in 1986 and an MBA from Duke in 1987; 
Whereas, on January 1, 1994, Bill Gates and Melinda French were married; 
Whereas, in 2000, Bill and Melinda Gates founded the Bill and Melinda Gates Foundation to improve global health and education; 
Whereas Bono was born Paul Hewson on May 10, 1960, in Dublin, Ireland; 
Whereas Larry Mullen Jr., Dave Evans, Adam Clayton, and Bono formed the band U2 in October 1976; 
Whereas U2 has won 17 Grammy Awards and was inducted into the Rock and Roll Hall of Fame in 2005; 
Whereas Bono has been a social activist throughout his career and has performed numerous times (ro raise money for various causes), including Band Aid, Live Aid in 1985, Amnesty International Conspiracy of Hope in 1986, Net Aid in 1999, and Live 8 concerts in 2005 to raise awareness of poverty and HIV/AIDS crisis in poor countries; 
Whereas Bono was an active supporter of the Jubilee 2000 effort to cancel third world debts;
Whereas Time Magazine has been naming a Person of the Year since 1927 to honor the leaders, the adventurers, and the statesmen whose presence reached far beyond any single year, and whose impact we still feel today; 
Whereas Time Magazine has named Bill and Melinda Gates and Bono its 2005 Persons of the Year, for their activism and charitable work to reduce global poverty and improve world health; 
Whereas Time Magazine honored Bill and Melinda Gates for building the world’s largest charity, The Bill and Melinda Gates Foundation, which has an endowment of nearly $29 billion and for giving more money away faster than anyone ever has in 2005; 
Whereas the foundation has saved at least 700,000 lives in poor countries by investing in vaccination programs and HIV/Aids and Malaria research. The foundation has donated computers and Internet access to 11,000 libraries and has sponsored the biggest scholarship fund in history; 
Whereas Time Magazine honored Bono for his effort to make rich countries address the debt of poorer countries through concerts, speeches, advocacy, activism, and countless meetings with the heads of the G–8, including the President of the United States; 
Whereas the activism and advocacy of Bono has served as a catalyst in the cancellation of $40 billion dollars in debt thereby permitting poor countries to invest in healthcare, education, and other social services, that will help break the cycle of poverty that plagues the heavily indebted countries; 
Whereas Bono is the co-founder of the DATA (Debt, AIDS, Trade, Africa) organization which fights poverty and HIV in the developing world and the ONE Campaign to Make Poverty History; 
Whereas the ONE campaign is an effort by the global citizens—ONE by ONE—to fight the emergency of global AIDS and extreme poverty; 
Whereas DATA was started with a grant from the Gates Foundation; and 
Whereas Bono and Bill and Melinda Gates have formed a partnership to eradicate poverty, improve healthcare, and raise the standard of living for the global community: Now, therefore, be it 
 
That the House of Representatives— 
(1)Thanks Bono, Bill Gates, and Melinda Gates for their charitable efforts; and 
(2)Congratulates each of them on their selection as Time Magazine’s Persons of the Year. 
 
